The people of Tuvalu, on
whose behalf I have the honour to speak, join me in
extending our warmest congratulations to the United
Nations on the occasion of its sixtieth anniversary.
I wish to put on record our profound gratitude to
every single member of this great body for the
immense achievements of the United Nations. The
Organization’s noble values and principles have indeed
ensured that even small and isolated nations such as
Tuvalu can enjoy the goals of self-determination and
statehood with dignity and hope. We are proud to be a
member of this great family of Nations.
We also wish to join others in congratulating you,
Sir, on your election to the presidency, and to assure
you of our full support and cooperation.
Last week the world — our families and our
children — heard from us that the time for stating
principles and defining problems and actions on the
complex challenges of development, security and
human rights has long passed. It is now time to take
action. But how the rhetoric gets translated into actions
to improve standards of living for each nation, and for
our families, for women and children in our
communities and villages, in an equitable and fair
manner, is now the main challenge. The United Nations
must play the central role in managing that process.
Tuvalu is greatly encouraged by the prevailing
goodwill to fulfil the many international development
targets. The commitments made, by the European
Union and others, to meet the United Nations target of
0.7 per cent of gross national product for official
development assistance is very welcome. We also
welcome new and innovative initiatives on financing
and good governance, including the global Democracy
Fund, the French initiative and others. The
commitment of the United States of America to its
Millennium Challenge Account initiative is also very
welcome.
As a small island developing State and a least
developed country which has consistently taken a
prudent and responsible approach to its own national
development, Tuvalu is very encouraged, in particular,
by the renewed recognition by the international
community of the special vulnerabilities of small island
developing States, of the needs of least developed
countries and of the imperative to address them.
Increased international cooperation to ensure the
full and effective implementation of the Mauritius
Strategy for small island developing States and the
Brussels Programme of Action, particularly with
regard to the provision of adequate financing, capacity-
building and technology development and transfer, is
critical to supporting the poverty reduction and
sustainable development efforts of the least developed
countries and small island developing States like
Tuvalu. There is now a clear need to establish clear
vessels of connectivity from international
commitments to national strategies, plans and actions
on the ground.
In this regard, I am pleased to announce the
launch, last Friday here in New York, of Te Kakeega II —
Tuvalu’s national sustainable development strategies
for 2005-2015 — a commitment to action by the
10

Government and all stakeholders, including non-
governmental organizations and island communities.
We sincerely appreciate the support of our friends
in New York, bilateral partners and United Nations
agencies, and we look forward to working closely with
the international community in advancing appropriate
partnerships as a result of those strategies. In the same
vein, the important role played by regional bodies,
especially those in the Pacific region, such as the
Council of Regional Organizations for the Pacific, in
supporting national efforts ought to be given
recognition and support. We therefore strongly support
the remarks by Samoa and Papua New Guinea on the
importance of regional arrangements, such as the
Pacific Plan.
Security challenges continue to create worldwide
havoc, fear and uncertainty. Terrorist acts the world
over, including the recent bombings in London and
elsewhere have proven the continued existence of
forces bent on undermining the United Nations
founding goals of freedom, peace and security. They
have also underscored the urgency with which we, the
United Nations, must collectively combat these forces.
Tuvalu is fully committed to joining the fight
against international terrorism, as required by Security
Council resolutions. But we would need to seek the
assistance of the United Nations and the international
community to help us fulfil the requirements,
particularly on reporting, of these resolutions and of
the international anti-terrorism conventions.
The threat of the impact of climate change, sea
level rise and variability on the entire global
environment continues to be a matter of serious
security concern to all. For small island and low-lying
coastal countries like Tuvalu the situation is
devastating, threatening lives, human rights and our
long-term survival. The impacts are real and already
happening. They demand urgent actions by the
international community. As correctly underscored by
the Secretary-General in his report, “In larger
freedom”, “Without action, [small island developing
States] will pay a bitter price for the actions of others”
(A/59/2005, para. 60). There cannot be a more true
assertion.
While we are all deeply touched by the human
loss and destruction suffered from Hurricane Katrina
on the Gulf Coast of the United States of America three
weeks ago, the world will be better advised to take
such timely warnings seriously. Tuvalu strongly
believes we must urgently address adaptation and
mitigation actions against climate change in line with
the objectives of the United Nations Framework
Convention on Climate Change and the Kyoto Protocol
targets to reduce greenhouse gases and advance the
development and use of renewable sources of energy.
On the latter subject, it would be remiss of
Tuvalu not to again sincerely acknowledge the coming
into force of the Kyoto Protocol early this year and to
urge all industrialized countries who have not done so
to ratify it as soon as possible. Not to do so will be to
sign on Tuvalu’s death warrant.
The time is also ripe to initiate dialogue on a
more comprehensive approach for future actions
against climate change where all major emitters of
greenhouse gases will need to participate. The eleventh
session of the Conference of Parties to the United
Nations Framework Convention on Climate Change, to
be held at Montreal in November, must advance
decisions on critical issues on future actions against
climate change.
Unless actions are taken seriously, all efforts for
development, security and human rights for those most
vulnerable to the impacts of climate change will be
severely compromised. We appeal to those with the
capacity to do so to have a heart for islands like
Tuvalu, as well as for the rest of mankind.
On enhancing the relevancy and the role of the
United Nations, we would like to reiterate our strong
support for the reforms for the United Nations, in
particular the expansion of the permanent membership
and working methods of the Security Council. In this
vein we also reiterate our support for the consideration
of Japan, Germany, India and Brazil for permanent
seats on an expanded Council. We strongly feel that the
momentum so far achieved on the issue must be taken
advantage of to finally resolve the proposed reforms by
the end of December 2005, at the latest. We also
believe more equitable representation of the
developing countries for the non-permanent seats of
the Council is vital and long overdue.
Tuvalu recognizes the seriousness of the
HIV/AIDS epidemic on the social and economic
development and security of Tuvalu and other Pacific
island countries. Given our exposure and the level of
mobility of our communities, particularly our seafarers
who serve on merchant ships worldwide, there is an
11

urgent need for assistance from the international
community, such as that provided under the Global
Fund to Fight HIV/AIDS, Tuberculosis and Malaria, to
help us raise awareness in Tuvalu to combat the threats
of the epidemic. We need technical and financial
assistance for these efforts.
In terms of natural resources, Tuvalu is really a
big ocean, small island country. The Pacific Ocean that
surrounds our islands provides the vital source of our
livelihoods and economic and social development.
Increasingly, however, we are becoming concerned
with the real threats of illegal, unreported and
unregulated fishing and of pollution to the oceans from
waste, particularly from the trans-shipment of highly
radioactive and toxic materials in our region. We
would need to seek the understanding of the
international community to help us save our oceans and
support fully the Pacific Islands Regional Ocean Policy
adopted in 2002.
An important source of financial flows to
developing countries, particularly also to small island
developing nations such as Tuvalu, is migrant workers’
remittances from developed countries. Indeed remittances
from our overseas workers, and particularly Tuvaluan
seafarers serving abroad, provide a substantive source
of income so vital for social and economic
development in Tuvalu.
Tuvalu fully supports the affording of urgent
attention to the issue of migrant workers’ rights,
including the maintenance of competency on
international standards and migrant workers’ safety and
security, in the international agenda, in order to ensure
sustaining this vital source of capital for small island
developing States.
An issue of continuing concerns to Tuvalu is the
question of the representation in the United Nations.
Regrettably, this august body cannot be said to be
universal without the rightful representation of the 23
million people of the Republic of China on Taiwan.
Tuvalu feels that recognizing the political and
democratic developments in Taiwan, the active and
responsible participation of Taiwan in world affairs,
especially in trade, commerce, health, and international
development, without representation in the United
Nations is unjust and morally wrong. This state of
affairs needs to be corrected. We seek a proper review
by the United Nations of this important issue, as well
as the escalation of tension in the Taiwan Strait
following the enactment by the People’s Republic of
China of its “anti-secession law”.
In conclusion, we want to reiterate that efforts
aimed at the sustainable development of small island
developing States like Tuvalu, will be of no meaning
unless the issue of climate change and sea level is
addressed decisively, and with urgency. Tuvalu’s
interest is not self serving. The more serious
consequences of not acting now on climate change, as
we are already witnessing the world over, will be felt
everywhere.
It is our fervent hope that out of this common
house of our United Nations family, there will emerge
better understanding and goodwill for the long lasting
security and survival of Tuvalu and the whole world.